                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA

                                 United States v. Dennis Suesue
                                     3:07-cr-00035-TMB-1


By:                   THE HONORABLE TIMOTHY M. BURGESS


PROCEEDINGS:          ORDER FROM CHAMBERS

The matter comes before the Court on Defendant Dennis Su’esu’e’s “Emergency Motion to
Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i)” (the “Motion).1 Su’esu’e argues for a
sentence reduction on the basis of “his recent heart attack” and inability to receive adequate
medication and care.2 The Government opposes the Motion (the “Response”).3 The U.S.
Probation & Pretrial Services Office (“USPO”) Report does not recommend release.4 For the
reasons discussed below, the Motion is DENIED.

On May 6, 2008, a jury found Su’esu’e guilty on all seven counts of the Superseding Indictment.5
On October 20, 2008, the Court sentenced Su’esu’e to 360 months of imprisonment followed by
five years of supervised release.6 Su’esu’e is serving his sentence at Federal Correctional
Institution, Sheridan (“FCI Sheridan”) in Sheridan, Oregon and has a scheduled release date of
January 3, 2033.7

Su’esu’e brings this Motion and asserts that he suffers (or has suffered) from a number of medical
issues, which are compelling reasons for a sentence reduction.8 Specifically, he claims that


1
  Dkt. 625 (Motion). The Motion states Defendant’s last name as “Su’esu’e,” and the Court will
adopt that spelling. To eliminate any ambiguity, the Court notes that other court documents and
the case caption use “Suesue.”
2
  Id. at 1–2.
3
  Dkt. 628 (Response).
4
  Dkt. 631 (USPO Report).
5
  Su’esu’e was found guilty of Felon in Possession of a Firearm and Ammunition, in violation of
18 U.S.C. § 922(g)(1) (Count 1); Assault on a Federal Agent, in violation of 18 U.S.C. § 111
(Count 2); Possession with Intent to Distribute Cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and
(b)(1)(C) (Count 3); Armed Robbery of Federal Property, in violation of 18 U.S.C. § 2114(a)
(Count 4); Use of Firearm in Furtherance of a Crime of Violence, in violation of 18 U.S.C. §§
924(c)(1)(A) & (c)(1)(A)(ii) (Count 5); Threatening to Assault or Murder a Family Member of a
Federal Law Enforcement Officer, in violation of 18 U.S.C. § 115(a)(1)(A) & (b)(1)(4) (Count 6);
and Threatening to Assault or Murder a Federal Law Enforcement Officer, in violation of 18
U.S.C. § 115(a)(1)(B) & (b)(1)(4) (Count 7). Dkts. 297–303 (Jury Verdict Forms).
6
  Dkt. 373 at 1–4 (Judgment).
7
  Dkt. 631 at 1.
8
  Dkt. 625 at 6–7.
                                                1

         Case 3:07-cr-00035-TMB Document 632 Filed 02/26/21 Page 1 of 4
suffered “two heart attacks due to [FCI Sheridan’s] lack of medication” for his high blood pressure,
has been “diagnosed with bronchitis and chronic sinusitis,” high blood pressure, and was a lifelong
cigarette smoker.9 He also asserts that, as a result of “miscalculations” of his medications, he
experienced “significant kidney problems, and blood in his urine.”10 Next, Su’esu’e cites the
general living conditions at FCI Sheridan, noting that the facility “has been overwhelmed by the
disease” and medical staff has “not been able to treat underlying conditions.”11 Finally, he says
that if he is released he would live with his mother in Anchorage and would be able to return to
work and “give back to his community.”12

The Government opposes the Motion and argues that the Court should deny Su’esu’e’s Motion
“[b]ased on the seriousness of [his] offenses of conviction, the danger he presents to the
community, the length of time remaining in his prison term, and the limited nature of the exigency
involved[.]”13 The Government argues that Su’esu’e is “unlikely” to show extraordinary and
compelling circumstances required for a sentence reduction.14 It cites his medical records and
notes that there is “no mention” of his claimed heart attacks or that he is a life-long smoker.15 And
while the Government acknowledges that Su’esu’e has high blood pressure, it states that Su’esu’e
“receives medication for it” and that his high blood pressure is under control.16 Even if Su’esu’e
were able to show extraordinary health reasons warranting release, the Government argues that
Su’esu’e has not demonstrated that he would not be a danger to the community upon release. It
notes that Su’esu’e “was convicted of a disturbing sequence of offenses” that involved “robbing a
federal agent at gunpoint, making further threats to two federal agents and the wife of one of those
agents, trafficking drugs and guns, and fleeing from officers.”17 The Government also notes that
Su’esu’e has more than 10 years remaining on his 30-year sentence and that the § 3553(a) factors
do not weigh in favor of release.18

The First Step Act amended 18 U.S.C. § 3582(c)(1)(A) to allow a defendant to move the district
court for a sentence reduction after exhausting their administrative remedies.19 After considering
the applicable factors set forth in 18 U.S.C. § 3553(a), a court may grant the motion if it finds
“extraordinary and compelling reasons warrant such a reduction; . . . and that such a reduction is
consistent with applicable policy statements issued by the Sentencing Commission.”20 The policy
statement of the Sentencing Commission related to compassionate release is found at U.S.S.G.
§ 1B1.13. The policy statement provides four categories of “extraordinary and compelling
reasons” that may warrant relief: (1) the defendant’s medical condition, (2) the defendant’s age,


9
  Id. at 6.
10
   Id. at 7.
11
   Id. at 8–9.
12
   Id. at 9–10.
13
   Dkt. 628 at 1–2.
14
   Id. at 4.
15
   Id. at 5.
16
   Id. at 5–6.
17
   Id. at 6.
18
   Id. at 6–7.
19
   See Pub. L. 115-391, 132 Stat. 5194, 5239 (2018).
20
   18 U.S.C. § 3582(c)(1)(A).
                                                 2

         Case 3:07-cr-00035-TMB Document 632 Filed 02/26/21 Page 2 of 4
(3) the defendant’s family circumstances, (4) and “other reasons.”21 Furthermore, U.S.S.G.
§ 1B1.13 provides that a court may only grant relief if it determines “the defendant is not a danger
to the safety of any other person or to the community.”

As a threshold matter, a motion for compassionate release may only be granted if the Court finds
that Su’esu’e exhausted his administrative remedies. Here, Su’esu’e filed a request with the
Warden at FCI Sheridan in April 2020, as did his counsel, and neither received a response to his
application.22 Well over 30 days have passed since Su’esu’e’s application and the Government
concedes that Su’esu’e has exhausted his administrative remedies.23 Based on the foregoing, the
Court agrees that Su’esu’e has exhausted his administrative remedies.

Moving to the merits, the Court finds that Su’esu’e has not demonstrated “extraordinary and
compelling reasons” for release. Su’esu’e’s medical records indicate that he has been diagnosed
with hypertension (high blood pressure) and sleep apnea, and that he has reported chest pain.24 In
one incident in late May 2020, he claimed difficulty breathing but refused to have his blood
pressure taken when brought for a medical evaluation.25 During this visit, the attending nurse
commented that Su’esu’e was uncooperative, but noted that his apical heart rate was 69 and with
a normal rhythm.26 Su’esu’e’s medical records also indicate that he has active prescriptions for
medications to treat high blood pressure.27 Finally, in October and December 2020, Su’esu’e
received EKGs, and there were no abnormalities indicated.28 However, his blood pressure at the
October 2020 medical visit was elevated.29

While Su’esu’e’s medical history includes hypertension, which the Centers for Disease Control
says might put him at an increased risk of severe illness from COVID-19, his blood pressure
appears to be well-managed.30 There is also evidence that Su’esu’e has received attention for his
chest pain, as indicated by the October and December 2020 EKGs. The BOP medical records do
not corroborate the prevalence or severity of Su’esu’e’s other asserted conditions, including his
two claimed heart attacks. Furthermore, the COVID-19 infection rate at FCI Sheridan appears to



21
   U.S.S.G. § 1B1.13.
22
   See Dkt. 625 at 11–12.
23
   Dkt. 628 at 4.
24
   See, e.g., Dkt. 629-1 at 28 (Medical Records).
25
   Id. at 22
26
   Id. at 23.
27
   Id. at 12.
28
   Id. at 17, 20, 62. The USPO Report states that Su’esu’e had an EKG performed in December
2020, which yielded normal results and that Su’esu’e did well on a stress test. Dkt. 631 at 2.
29
   Dkt. 629-1 at 20.
30
   See Centers for Disease Control and Prevention, Coronavirus Disease 2019, People with Certain
Medical Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-
with-medical-conditions.html (last visited Feb. 26, 2021). The Presentence Investigation Report
(“PSR”) from 2007 indicates that Su’esu’e reported that “his left kidney does not work” and that
he previously had dialysis. See Dkt. 156-4 at 23 (PSR). However, there is no indication that this
condition, if it persists, is not well managed.
                                                 3

         Case 3:07-cr-00035-TMB Document 632 Filed 02/26/21 Page 3 of 4
be stable, with zero active infections among inmates and five among staff.31 The Court finds that
Su’esu’e’s medical status does not rise to the level of being “extraordinary and compelling” and
warrant a sentence reduction.

The Court also finds that the § 3553(a) factors weigh against a sentence reduction. Su’esu’e was
sentenced to 360 months of imprisonment and still has a substantial amount of time—over 10
years—of his custodial sentence remaining.32 The crimes for which he was found guilty are
extremely serious and included pointing a gun at an undercover federal agent and threatening to
kill them.33 A significant sentence reduction would not reflect the seriousness of the offense or
otherwise comport with the purposes of sentencing. Considering Su’esu’e’s underlying offenses,
criminal history, and proposed release plan, the Court also cannot conclude that Su’esu’e is “not a
danger to the safety of any other person or to the community” upon release.34

For the above reasons, the Motion at Docket 625 is DENIED.

Entered at the direction of the Honorable Timothy M. Burgess, United States District Judge.

DATE: February 26, 2021.




31
    See Federal Bureau of Prisons, COVID-19 Cases, https://www.bop.gov/coronavirus/ (last
visited Feb. 26, 2021).
32
   See Dkt. 373.
33
   See, e.g., Dkt. 156-4 at 3 ¶ 14.
34
   See U.S.S.G. § 1B1.13.
                                                4

         Case 3:07-cr-00035-TMB Document 632 Filed 02/26/21 Page 4 of 4
